Title: From Thomas Jefferson to Delamotte, 27 July 1793
From: Jefferson, Thomas
To: Delamotte



Sir
Philadelphia July 27. 1793.

The bearer hereof, Mr. Livingston, goes to France with a view of settling some commercial correspondences. I have not the pleasure of being acquainted with him myself, but he is recommended to me by Governor Lee of Virginia, as a worthy and respectable citizen, and as such I take the liberty of presenting him to you, and asking for him that information and advice which may be useful to him in the line of his pursuits. I have the honor to be with great esteem Sir Your most obedt. humble servt

Th: Jefferson

